DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 February 2022 has been entered.  3. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All objections and rejections not recited herein are hereby withdrawn. 
Claim Status
4. 	Claims 11-20, 32-34, 37-40 and 43-44 are pending.
	Claims 13, 14, 32-34 and 37-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 11, 12, 15-20, 43 and 44 read on the elected invention and have been examined herein to the extent that the claims read on the elected combination of primer pairs of SEQ ID NO: 1 and 2 and SEQ ID NO: 3 and 4. The claims encompass non-elected primers (i.e., primers other than the combination of primers of SEQ ID NO: 1-4); 
Note that in the reply of 16 April 2021, Applicant elected without traverse Group I, methods which detect mutations in a plurality of cancer genes to select a subject as a candidate for treatment with a PI3K/AKT/mTOR pathway inhibitor and at least one other agent, and the particular additional agent of a BRAF inhibitor; and the primers of SEQ ID NO: 1 and 2, and SEQ ID NO: 3 and 4.
Non-Compliant Amendment
5. The amendment filed on 02 February 2022 does not comply with the guidelines for filing claims under 37 CRF 1.121 with respect to canceled claim 25. As set forth in  MPEP 714(c)(4) “No claim text shall be presented for any claim in the claim listing with the status of "canceled" or "not entered." See also 37 CFR 1.121.
Maintained / Modified Claim Rejections - 35 USC § 112(a) – Written Description
6.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and 

Claims 11, 12, 15-20, 43 and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a Written Description rejection.
In analyzing the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note that with regard to genus/species situations, a “Satisfactory disclosure of a “representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed.”  
Herein, the claims are drawn to methods for identifying a subject diagnosed with breast cancer or colorectal cancer as a candidate for treatment with a PI3K/AKT/mTOR pathway inhibitor and at least one other agent. The claims require detecting a mutation in at least one of the AKT1, ERBB2, FOXL2, IDH2, NRAS, RET, ALK, ERBB4, GNA11, KIT\, PDGFRA, SMO, BRAF, FBXW7, GNAQ, KRAS, PIK3CA, STK11, CTNNB1, FGFR2, GNAS, MAP2K1, PIK3R1, TP53, DDR2, FGFR3, HRAS, MET, PTCH1, EGFR, FGFR4, IDH1, NOTCH1, and PTEN genes, wherein when the subject has a mutation in at least one of the PIK3CA, PIK3R1 and PTEN genes, and a mutation in at least one of  genes, the subject is selected as a candidate for treatment with the PI3K/AKT/mTOR pathway inhibitor and at least one other agent.  
The claims do not define the mutations in terms of any specific structural properties. The claims encompass detecting any possible single or multiple nucleotide insertion, deletion or substitution in the 5’ or 3’ noncoding region or in any intron or exon of the recited genes as indicative that a subject will be a candidate / will be responsive to a treatment with PI3K/AKT/mTOR pathway inhibitor and at least one other agent. 
The claims recite that the mutations are detected using primers to the genes. With respect to the elected subject matter, the claims require the primer pairs of SEQ ID NO: 1-4, which amplify sequences in the PIK3CA gene. The specification does not teach where these primers hybridize in the PIK3CA gene and does not identify any particular mutations detected in the region amplified by these primers. Even with respect to the PIK3CA sequences amplified by SEQ ID NO :1-4, the resulting amplicons may contain any undefined genetic alteration, including single and multiple nucleotide substitutions, deletions or insertions or may be part of an undefined translocation. The recited primer pairs are not allele specific primer pairs that amplify only particular mutations. Thus, the recitation of the primer pairs of SEQ ID NO: 1-4 used to generate amplicons in the PIK3CA gene is not sufficient to establish that Applicant was in possession of a representative number of mutations in the PIK3CA gene, as well as in the additionally recited genes for which the primers are not defined, which mutations must have the functional property that they are indicative of a subject that is a candidate for treatment with any PI3K/AKT/mTOR pathway inhibitor and at least one other agent.

The specification indicates that the inhibitor may be any of the structural diverse molecules of BKM120, BEZ235, Pictilisib (GDC-0941), LY294002, CAL-101 (Idelalisib), GNE-317, PI-3065, HS-173, PI-103, NU7441, GSK2636771, VS-5584, CZC24832, Duvelisib, TG100-115, A66, YM201636, CAY10505, GSK1059615, PF-04691502, PIK-75, PIK-93, AS-605240, BGT226, AZD6482, Voxtalisib, Alpelisib, CUDC-907, IC-87114, Omipalisib, TG100713, Gedatolisib, CH5132799, PKI-402, BAY 80-6946, TGX-221, XL147, PIK-90, PIK-293, PIK-294, 3-Methyladenine, Quercetin, Wortmannin, ZSTK474, AS-252424, AS-604850, everolimus, and Apitolisib, which inhibitors have different targets and different mechanisms of action. See also claim 18.
The second agent may be any agent or is a BRAF inhibitor (claim 20).
Thereby, the claims encompass assaying for a potentially very large genus of mutations, wherein mutations in any of the PIK3CA, PIK3R1 and PTEN genes together with a mutation in a second group of 13 distinct genes of NOTCH1, ERBB2, BRAF, PTCH1, SMO, EGFR, KRAS, DDR2, MAP2K1, FGFR3, NRAS, MET and FBXW7 is 
The specification discloses assaying “clinical FFPE specimens containing known variants (BRAF G466Y, TP53 R175H, DDR2 L34P, EGFR E865G, EGFR E866V, TP53 R248W, Notch Q2406.DELTA., TP53 A159_M160insRA)”  (see paragraph [0159]; note that paragraph numbering herein is with respect to the published application).  Figures 2 and 3 list a limited number of known mutations in the EGFR, AKT1, DDR2, and NOTCH genes.
The specification states:
“[0111] Another aspect of the methods of the present technology is that the 231 amplicons generated by their respective forward and reverse primer pairs shown in Tables 1 and 2 map to genes or gene regions not typically tested in a given tumor type.”

The specification identifies a limited number of known mutations that are correlated with response of particular cancers to particular PI3K/AKT/mTOR pathway inhibitors. This disclosure is not considered to be representative of the very large genus of possible mutations in the recited genes which are correlated with responsiveness to treatment with any PI3K/AKT/mTOR pathway inhibitor and any second agent.
It is acknowledged that the specification teaches the general methodology for sequencing and performing association studies. However, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.
Additionally, the specification does not disclose a clear structure-function relationship between the claimed genus of mutations and their association with 
While the Federal Circuit has recognized that “the written description requirement can in some cases be satisfied by functional description,” it has made clear that “such functional description can be sufficient only if there is also a structure-function relationship known to those of ordinary skill in the art.” In re Wallach, 378 F.3d 1330, 1335 (Fed. Cir. 2004); see also, Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 964 (Fed. Cir. 2002) (holding that the written description requirement would be satisfied “if the functional characteristic of preferential binding . . . were coupled with a disclosed correlation between that function and a structure that is sufficiently known or disclosed”); Amgen Inc. v. Sanofi, 782 F.3d 1367, 1378 (Fed. Cir. 2017) (holding that an “adequate written description must contain enough information about the actual makeup of the claimed products”).
Herein, the claims recite a functional description of the claimed genus of mutations but do not identify a correlation between the claimed function of being indicative response to treatment with a PI3K/AKT/mTOR pathway inhibitor and a second agent and the structure of the mutations that perform that function.
Further, as noted in Vas-Cath Inc. v. Mahurkar (19 USPQ2d 1111, CAFC 1991), the Federal Circuit concluded that: 

 
	Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision.
	With respect to the present invention, there is no record or description which would demonstrate conception of a representative number of mutations in the recited 34 genes of AKT1, ERBB2, FOXL2, IDH2, NRAS, RET, ALK, ERBB4, GNA11, KIT, PDGFRA, SMO, BRAF, FBXW7, GNAQ, KRAS, PIK3CA, STK11, CTNNB1, FGFR2, GNAS, MAP2K1, PIK3R1, TP53, DDR2, FGFR3, HRAS, MET, PTCH1, EGFR, FGFR4, IDH1, NOTCH1, and PTEN genes, or the particular 16 genes listed in claim 11 that are indicative of response to treatment with any PI3K/AKT/mTOR pathway inhibitor and any second agent.  Therefore, the claims fail to meet the written description requirement because the claims encompass a significantly large genus of mutations and PI3K/AKT/mTOR pathway inhibitors and second agents which are not described in the specification.Response to Remarks:
The response states: 
“KRAS was identified as mutated in colorectal cancer, with the mutations being “single-nucleotide substitutions (G12V [n=2], G12D [n=2], G12C [n=1], G13D [n=3], L19F [n=1], and A146T [n=1]). Further, colorectal cancer samples harbored single-nucleotide PIK3C4 substitutions (1 each of G106R, R38H, E453K, H1044R, N1044K, E545K, Q546H, and C420R).” id. at paragraph [00180]. Turning to breast cancer, the Specification provides that PIK3CA mutations were identified in 37% of the breast cancer samples tested, with one sample containing two co-occurring PIK3CA mutations, E542Q and H1047R, and a co-occurring mutation in NOTCH. See id. at paragraph [00182]. Furthermore, two breast cancer samples contained ERBB2 mutations along with co-occurring PIK3CA mutations, one of which had two ERBB2 point mutations (L755S and S310Y). See id. at paragraph [00196]. Lastly, HER-2-negatibe breast cancer samples contained mutations in ERBB and/or PI3K pathway genes. While 

These arguments and the amendments to the claims have been fully considered but are not persuasive. The claims are not limited to the particular mutations disclosed in the specification which were detected in colorectal cancer patients or breast cancer patients.  The specification teaches a limited number of mutations that were detected using the combination of each of the primers recited in claim 1. In contrast, the present claims encompass detecting any possible mutation in at least one of the PIK3CA, PIK3R1 and PTEN genes, and any possible mutation in at least one of the NOTCH1, ERBB2, BRAF, PTCH1, SMO, EGFR, KRAS, DDR2, MAP2K1, FGFR3, NRAS, MET and FBXW7 genes, wherein the mutations are indicative of a colorectal cancer or breast cancer subject who is selected as a candidate for treatment with the PI3K/AKT/mTOR pathway inhibitor and at least one other agent.  The mutation may be any possible single or multiple nucleotide insertion, deletion or substitution in the 5’ or 3’ noncoding region or in any intron or exon of the recited genes. The limited disclosure in the specification of particular mutations in the KRAS and PIK3CA genes detected in colorectal patients and the PIK3CA and ERBB2 genes detected in breast cancer patients is not representative of the broadly claimed genus of any mutation in the PIK3CA, PIK3R1 and PTEN genes, and any possible mutation in at least one of the NOTCH1, ERBB2, BRAF, PTCH1, SMO, EGFR, KRAS, DDR2, MAP2K1, FGFR3, NRAS, MET and FBXW7 genes which are indicative of breast and colorectal cancer subjects that should be treated with the combination of a PI3K/AKT/mTOR pathway inhibitor and at least one other agent.

“the Specification at Example 7, paragraph [00215], provides that breast cancer harboring PIK3CA kinase domain mutation or P7EN loss of function mutation demonstrates a response to treatment with a PI3K/AKT/mTOR pathway inhibitor citing to Sanchez-Torres et al., Transl Lung Cancer Res 2(3):244-250 (2013). See Specification at paragraph [00215].
Here, Applicant has identified a subset of cancer-related genes for analyzing mutations in breast and colorectal tumor samples and provided exemplary mutations identified in the recited subset of cancer-related genes. In addition, the Specification has pointed to examples of known mutations that are associated with a responsiveness to treatment of P/3K/AKT/mTOR pathway inhibitors. Thus, it would be clear to a person of ordinary skill in the art at the time of filing that the inventors were in possession of the full scope of independent claim 11, and proper written description under section 112 requires nothing more.”

These arguments have been fully considered but are not persuasive. The teachings in Example 7 discuss a limited number of known mutations that are correlated with response to treatment. In particular, Example 7 discusses the BRAF V600E mutation associated with responsiveness to vemurafenib treatment, NRAS mutations associated with responsiveness to MEK inhibitors, and an EGFR deltaE746_A750 mutation associated with response to a tyrosine kinase inhibitor. No particular mutations were disclosed for the PIK3CA kinase domain mutation or PTEN loss of function mutation. Further, the present claims are not limited to methods which detect these particular mutations or any other particular mutations. Nor are the present claims limited to particular mutations that are disclosed in the prior art which are known to have the property that they are correlated with response to known PI#K/AKT/mTOR pathway inhibitors. 
As discussed in the rejection, the claims encompass detecting any possible single or multiple nucleotide insertion, deletion or substitution in the 5’ or 3’ noncoding region or in any intron or exon of the recited genes as indicative that a subject will be a 
Applicant has not established that the limited examples provided in the specification, and the teachings in the prior art, constitute a representative number of mutations in each of the 34 genes of the AKT1, ERBB2, FOXL2, IDH2, NRAS, RET, ALK, ERBB4, GNA11, KIT, PDGFRA, SMO, BRAF, FBXW7, GNAQ, KRAS, PIK3CA, STK11, CTNNB1, FGFR2, GNAS, MAP2K1, PIK3R1, TP53, DDR2, FGFR3, HRAS, MET, PTCH1, EGFR, FGFR4, IDH1, NOTCH1, and PTEN genes, wherein the presence of a mutation in at least one of the PIK3CA, PIK3R1 and PTEN genes, and a mutation in at least one of the NOTCH1, ERBB2, BRAF, PTCH1, SMO, EGFR, KRAS, DDR2, MAP2K1, FGFR3, NRAS, MET and FBXW7 genes indicates that the subject is a candidate for treatment with an inhibitor that acts directly or indirectly on a molecule in the PI3K/AKT/mTOR pathway and at least one other agent, which may be any other undefined agent.  
The rejection is maintained for the reasons of record.
Maintained / Modified Rejection - Double Patenting
7. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11, 12, 15-19, 43 and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10689710 in view of Craig et al (PGPUB 2014/0024539) and Britten, C.D. (Cancer Chemother Pharmacol. 2013. 71: 1359-1409).
The present claims and the claims of ‘710 are both inclusive of methods for detecting at least one mutation in a plurality of cancer-related genes in a subject comprising (a) extracting genomic DNA from a formalin fixed paraffin-embedded tumor sample obtained from the subject; and (b) generating a library comprising amplicons corresponding to each of the plurality of cancer-related genes, said plurality of cancer-related genes comprising AKT1, ERBB2, FOXL2, IDH2, NRAS, RET, ALK, ERBB4, 
Regarding present claims 15-17, claims 7, 8, 10 and 11 of ‘710 also recite detecting the at least one mutation in a heterogeneous PPFE tumor sample, particularly wherein 5% or 5-10%of the cells harbor the at least one mutation.
Regarding present claim 19, claim 12 of ‘710 also recites that the method is one in which the subject has HER2-negative breast cancer.
Regarding present claim 43, claim 2 of ‘710 recites using “less than 10ng” of genomic DNA extracted from the FFPE tumor sample.
Regarding present claim 44, claim 1 of ‘710 recites detecting the amplicons by performing massively parallel sequencing.
The claims of ‘710 do not recite that the subject is selected for treatment with a PI3K/AKT/mTOR pathway inhibitor in combination with an additional agent based on the detection of the mutations.
However, Craig teaches methods for selecting a therapy for a subject based on the detection of mutations in cancer-related genes (e.g., para [0008-0009], [0020-0021], and [0028-0031]; Figures 10 and 11; and Table 10). For example, Craig teaches detecting a PTEN homozygous deletion and a FBXW7 homozygous deletion in patients 
Additionally, Britten teaches treating patients with combination therapies that target both the PI3K/AKT/mTOR and Ras/Raf/MEK/ERK pathways. It is stated that “Molecular alterations in these pathways are implicated in tumorigenesis and resistance to anticancer therapies” (see abstract). It is also stated that “The PI3K/AKT/mTOR and RAS/RAF/MEK/ERK pathways are known to interact with each other at several nodes, and mounting evidence suggests that dual blockade of both pathways may be required to achieve anticancer effects in certain contexts” (p. 1395). Britten reviews known mutations in cancer-related genes, including the PTEN, PIK3CA, KRAS and BRAF genes and combination therapies that are used to target cancers having these mutations, including breast and colorectal cancers (see, e.g., p. 1396, p. 1398, p. 1401, p. 1402, and Table 2). For example, Britten teaches treatment of patients having colorectal or breast cancer and having mutations in the PTEN, BRAF, KRAS and PI3KCA genes with a combination of a PI3K inhibitor and a MEK inhibitor (Table 2). Britten (p. 1404, col. 2) concludes that:
“The PI3K/AKT/mTOR and RAS/RAF/MEK/ERK pathways are two of the most important signaling cascades in cancer, and both are frequently involved in resistance to current target therapies. Dual inhibition of both pathways may be needed to 

In view of the teachings of Craig and Britten, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed in ‘710 so as to have selected those patients with breast or colorectal cancer identified as having mutations in a PTEN or PIK3CA gene and mutations in a BRAF or KRAS gene as candidates for treatment with a combination of a therapies that included a PI3K/AKT/mTOR pathway inhibitor and a Ras/Raf/MEK/ERK pathway inhibitor. One would have been motivated to have done so since Craig and Britten teach that these genes are mutated in breast and colorectal cancer, and that these mutations activate the PI3K/AKT/mTOR and Ras/Raf/MEK/ERK pathways and that combination therapies that inhibit both of these pathways may be the most effective types of therapies for such cancer patients.
Regarding present claim 18, Craig (e.g., para [0096]) teaches that the PI3K/AKT/mTOR pathway inhibitor may be BEZ235. Britten (Tables 1 and 2) teaches that the PI3K/AKT/mTOR pathway inhibitor may be, for example, BKM120, BEZ235. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected patients for combination treatment with the particular PI3K/AKT/mTOR pathway inhibitors of BKM120 or BEZ235 since these are conventional PI3K/AKT/mTOR pathway inhibitors used for the treatment of cancer.
8. Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10689710 in view of Craig et al (PGPUB 2014/0024539) and Britten, C.D. (Cancer Chemother Pharmacol. 2013. 71: 1359-1409), and further in view of Dumble et al (PGPUB 2012/0202835).
The claims of ‘710 and the teachings of Craig et al. and Britten are presented above. The claims of ‘710 do not recite that the method is one that selects a subject for treatment with a PI3K/AKT/mTOR pathway inhibitor in combination with a BRAF inhibitor based on the detection of the mutations.
However, as discussed above, Craig and Britten both teach treating cancer with a combination of therapies that include a PI3K/AKT/mTOR pathway inhibitor and a Ras/Raf/MEK/ERK pathway inhibitor.
Further, Dumble teaches treating colon and breast cancer with a combination of an AKT inhibitor and a BRAF inhibitor. It is reported that cancer cells having a PIK3CA H1047R mutation and a BRAF V600E mutation were not sensitive to the individual inhibitors alone, but were sensitive to the combination of the AKT inhibitor and BRAF inhibitor (para [0116]).
In view of the teachings of Dumble, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed in ‘710 so as to have selected those patients identified as having PIK3CA H1047R mutation and a BRAF V600E mutation for combination therapy with an ALK inhibitor and BRAF inhibitor. One would have been motivated to have done so since Dumble teaches that this combination of therapy will target the effects of both of the mutations and will provide a potentially effective means for treating cancer in patients having PIK3CA H1047R and BRAF V600E mutations.

Response to remarks regarding the obviousness-type double-patenting rejections:
The response states: “None of the cited references teach or suggest any method for identifying a subject diagnosed with breast cancer or colorectal cancer as a candidate for treatment that employs the specific primer pairs of SEQ ID NOS: 1-18, 45-54, and 71-274, or SEQ ID NOS: 19-44, 55-70, and 275-464.”
These arguments have been fully considered but are not persuasive. First, the arguments are not directed to limitations required by the present claims because the present claims do not require each of the recited primers. Rather, the claims require at least two primer pairs selected from the recited group of primers and the elected species is limited to the primers of SEQ ID NO: 1-4. The claims of Applicant’s parent  ‘082 patent recite that the method requires the use of at least two primer pairs wherein the “at least two of the primer pairs are selected from the group consisting of the primers of SEQ ID NOS: 1-18, 45-54, and 71-274 or the group consisting of the primers of SEQ ID NOS: 19-44, 55-70, and 275-464.” Thereby, the claims of ‘082 do recite methods that require the primer of pairs of SEQ ID NO: 1 and 2 and SEQ ID NO: 3 and 4.
Secondly, the rejection is not based on only the subject matter claimed in ‘082 but on the combination of the claims of ‘082 together with the teachings of Craig et al and Britten, C.D. (and further in combination with the teachings of Dumble et al with respect to claim 20). It is maintained that the combined teachings do suggest methods for identifying a subject diagnosed with breast or colorectal cancer as a candidate for treatment with a PI3K/AKT/mTOR pathway inhibitor and another agent based on the 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634